Smith, C. J.,
(dissenting). I do not think that the method to be pursued in selling land under deeds of trust is subject to regulation by contract, for in my judgment section 2772 of the Code as amended by chapter 180 of the Laws of 1908 prescribes the exclusive method for so doing. If the advertisement of the sale may he partially regulated by contract, the other things which the statute provides must be done in making the sale may also be so 'regulated and .this I am sure was not the intention-of. the legislature. A sale of land under a deed of trust, for obvious reasons, will be valid even though advertised for *96•a longer time than required by the statute; but it does not at all follow that the parties by contract can make an advertisement for such length of time necessary.